United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     _____________

                                     No. 97-2033EM
                                     _____________

Glenn Harris, a minor, by his mother   *
and next friend Shirlene Washington;   *
Shirlene Washington,                   *
                                       * Appeal from the United States
                  Appellants,          * District Court for the Eastern
                                       * District of Missouri.
     v.                                *
                                       *      [UNPUBLISHED]
Michelle Mascroft; Trina Rogers,       *
                                       *
                  Appellees.           *
                                 _____________

                             Submitted: December 8, 1997
                                 Filed: December 16, 1997
                                  _____________

Before FAGG, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          _____________

PER CURIAM.

        Shirlene Washington, individually and as next friend for Glenn Harris, appeals
the rulings of the district court following an adverse jury verdict in this personal injury
diversity action. After de novo review, we are satisfied the district court correctly
applied state law and the record supports the district court's rulings. We also conclude
a comprehensive opinion in this diversity case would lack precedential value. We thus
affirm on the basis of the district court's rulings without further discussion. See 8th Cir.
R. 47B. We also deny Washington's motion to strike a portion of Michelle Mascroft's
brief.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-